i:
NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
ESSEX ELECTRO ENGINEERS, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee,
and
AVIATION GROUND EQUIMENT CORP.,
Defendan,t-Appellee.
2011-5016
Appeal from the United States C0urt of Federa1
Claims in case no. 10-CV-379, Seni0r Judge Eric G. Brug-
g'ink.
ON MOTION
Before LOURIE, GAJARsA, and L1NN, Circuit Judges.
LINN, Circu,it Judge.
0 R D E R

ESSEX ELECTRO ENGINEERS V. US 2
Essex E1ectro Engineers, Inc., moves for a stay, pend~
ing disposition of this appea1, of various orders and the
judgment entered by the United States Court of Federal
C1aims. Essex also moves for an injunction and submits a
"suppiemental motion" in which it raises new arguments
Aviation Ground Equipment Corp. opposes. The United
States opposes.
To obtain a stay or an injunction, pending appeal, a
movant must establish a strong likelihood of success on
the merits or, failing that, nonetheless demonstrate a
substantial case on the merits provided that the harm
factors militate in its favor. Stcmdard Havens Prods. v.
Gen,cor In,dus., 897 F.2d 511, 513 (Fed. Cir. 199O) (citing
Ht`lton v. Brau,nskill, 481 U.S. 77U, 778 (1987)). In decid-
ing whether to grant a stay, pending appeal, this court
“assesses the moVant’s chances of success on the merits
and weighs the equities as they affect the parties and the
public." E.I. du Pont de Nemours & C'o. v. Phillips Petro~
learn Co., 835 F.2d 277, 278 (Fed. Cir. 1987)_; see also
Sto;n,dard Hcwens Prods., 897 F.2d at 513.
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits pane1, this court determines that Essex E1ec-
tro Engineers, Inc. has not met its burden to obtain a stay
or an injunction
Accordingly,
lT IS ORDERED THATf
The motions are denied.

3
FEB 0 9 2011
Date
cc: Charles E. Ra1ey, Esq.
Joseph A. Pixley, Esq.
Pau1J. Seidman, Esq.
ESSEX ELECTRO ENGINEERS V. US
FOR THE COURT
fsi J an Horbaly
J an Horbaly
Clerk
D
"~t=22ei§i*i’s¢e;*
FEB 09 2011
JANHO_MAIY
CLEK_